Citation Nr: 0111680	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-07 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder to include Osgood-Schlatter's Disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1964 to May 1968.

This current appeal arose from an April 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for diabetes mellitus, and 
denied entitlement to service connection for Osgood-
Schlatter's disease of the left knee.

In April 2000 the RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a right knee disorder.  
A notice of disagreement with this determination has not been 
received, and this claim is not considered part of the 
current appellate review.

The veteran provided oral testimony before a Hearing Officer 
at the RO in July 2000, a transcript of which is of record.  
At that time he withdrew the claim of entitlement to service 
connection for diabetes mellitus.  Tr. at 1.

In accordance with the United States Court of Appeals for 
Veterans Claims (Court), the Board is obligated to address 
the issue of new and material evidence regardless of whether 
the RO based its determination on that issue.  The record 
shows that the RO denied entitlement to service connection 
for a left knee disorder in November 1968.  Hence, the Board 
has accordingly recharacterized the issue on appeal as 
reported on the title page.


REMAND

This claim must be afforded expeditious treatment by the RO.  

The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran's service entrance examination shows neither 
complaints nor clinical findings of a left knee disability.  
However, his service medical records reflect that he had a 
number of complaints in service with reference to his left 
knee, some after apparent trauma.  Some diagnoses included 
Osgood-Schlatter's disease.  On the separation examination it 
was noted that he had a history of left knee trouble for 
which he had been treated by whirlpool in 1968, but from 
which he was still bothered after exercise.  

The veteran filed his initial claim for service connection 
for a left knee disorder in 1968, concurrent with his 
separation from service.  However, he apparently did not 
appear for a single noted scheduled VA examination at that 
time and did not further pursue the claim at that time.

The only VA clinical records in the file are from the mid-
1990's to present for a variety of complaints.

At the personal hearing the veteran testified that he first 
received inservice care (including whirlpool, massage, 
medication for pain, etc.) for his left knee after checking 
out a site on patrol, when the snow on the ground covered a 
hole and he fell in.  Tr. at 1-2.  He was then given a two-
week limited profile, a brace and light duty.  Tr. at 2.  He 
indicated that he still used the brace on and off.  Tr. at 2.  
Thereafter, in service, he received repeated care for his 
knee, and was told that he probably had a torn cartilage and 
might need surgery.  Tr. at 3-4.  He had been first seen at 
the Dallas VA Medical Center (MC) in about 1970.  Tr. at 4.  


He indicated that more recently, he had been seen by his 
private doctor, for whom there should also be records.  Tr. 
at 4-5.  He indicated that while in the Dallas VA facility 
for two weeks in 1970 or so, they had withdrawn fluid and 
offered other care.  He had been told that these records were 
in a warehouse.  Tr. at 6.  The veteran reported that his 
current left knee diagnosis was a torn cartilage which was 
said to date back to service when he stepped in one or more 
holes.  Tr. at 6-7.

In denying the veteran's claim for service connection for a 
left knee disorder, the RO's primary stated reason was that 
his diagnosis in service was Osgood-Schlatter's disease which 
is a congenital or development disorder, and that there was 
no demonstrated sign of aggravation.  

To the contrary, the veteran argues that his preservice 
symptoms greatly increased in service, and were aggravated by 
repeated left knee injury in service, and that any 
predisposition to left knee problems were made chronically 
worse by the inservice disorders.

In addition, there has also been a significant change in 
other pertinent law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  




This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is also required to ensure compliance 
with the notice and duty to assist provisions contained in 
the new law.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 (1992)).  

To ensure that the Board has met its duty to assist the 
veteran in developing the facts pertinent to his claim and in 
all other due process matters, the case is REMANDED to the RO 
for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for medical care providers, VA 
and non-VA, inpatient and outpatient, who 
mat possess additional records referable 
to treatment of his left knee 
symptomatology since service, as well as 
all providers who treated him prior to 
service.  



After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports, particularly those referable to 
treatment at the VA Medical Center in 
Dallas, Texas in 1970.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  VCAA of 2000, (VCAA) Pub. 
L. No. 104-475, § 3(a), 114 Stat. 2096, 
2096 (2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

3.  Following the above, the RO should 
arrange for VA special orthopedic 
examination by an orthopedic surgeon or 
other appropriate medical specialist for 
the purpose of ascertaining the current 
nature, extent of severity, and etiology 
of any left knee disorder(s) which may be 
present.    


The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  

The medical specialist should address the 
following medical issues:

(a) Does the veteran have a left knee 
disorder(s), and if so, what is the 
nature and extent of severity of each 
disorder found on examination?

(b) Did the veteran have any disorder(s) 
of the left  knee prior to entrance in 
service, and if so, what was the nature 
and extent of severity of each disorder?

(c) If the veteran had a left knee 
disorder(s) prior to service, was 
it(they) aggravated or sustain 
superimposition of injury during his 
period of service?

(d) Is any left knee disorder currently 
found on examination related to active 
service on any basis, and if so, what is 
the nature of such relationship?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The RO is advised 
that where the remand orders of the Board 
or the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCCA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should reconsider 
the benefit sought on appeal.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


